Citation Nr: 1713580	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-22 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for residuals of left total knee arthroplasty with surgical scars prior to April 14, 2015 and to a rating in excess of 60 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2008, the RO granted a temporary total rating for left total knee arthroplasty, effective from April 24, 2008 to May 31, 2009, with a 30 percent evaluation assigned thereafter.  The Veteran submitted a notice of disagreement with the 30 percent rating in August 2008; however, his argument was premature and the RO continued the assigned rating in a January 2009 rating decision.  In a September 2009 statement, the Veteran indicated that his left knee was worse and subject to a rating in excess of the 30 percent assigned from June 1, 2009.  In light of the Veteran's correspondence since the May 2008 rating decision and reconsideration in January 2009, and his continual disagreement with the 30 percent rating assigned effective June 1, 2009, the Board finds that the Veteran's appeal encompasses the period from June 1, 2009.

In a July 2012 rating decision, the RO denied TDIU and included that issue in the statement of the case issued the same date.

The Board remanded these issues in January 2015 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  While on remand, the RO granted a 60 percent rating for residuals of left total knee arthroplasty with surgical scars, effective April 14, 2015.  In his March 2017 argument, the Veteran indicated that he continued to seek a rating in excess of 30 percent prior to April 14, 2015.  Thus, this issue, as well as the claim for a TDIU, have returned to the Board for adjudication.

In the January 2015 Board remand, the Board noted that the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a psychiatric disorder has been raised by the record in February 2011 and July 2012 statements, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It does not appear that action has been taken on this matter.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, the United States Court of Appeals for Veterans Claims (Court), issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Court found that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  In light of Correia, a remand is required for the scheduling of an additional VA examination to determine the current severity of the Veteran's left total knee arthroplasty with surgical scars.  

In light of the need for an additional examination to determine the severity of the service-connected left knee disability, the Board finds that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with this issue.  Therefore, the TDIU claim is held in abeyance pending completion of the development discussed in this Remand.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. The schedule the Veteran for a VA examination of his left total knee arthroplasty with surgical scars.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report.

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examination report must include ranges of motion of both knees in active motion, passive motion, weight-bearing, and non-weight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e. The examiner should also indicate the impact the left knee disability has on his daily activities, to include employment.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response and then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




